DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 2-11-2022.  Claims 7, 9-14, 16-20 canceled.  Claims 21-32 new.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Howell 2005/0248717 in view of Horii 2012/0300956

Regarding claim 1, Howell discloses an acoustic device comprising:
at least one acoustic transducer (Fig 1, speakers 112 on each side of the frame, see para [65. 114]) disposed such that, in a head-worn state (Fig 1 a pair of glasses 100) 
the at least one acoustic transducer (Fig 1, speaker 112, tube serves to guide sound generated by its corresponding speaker to the ears of the user, see para [65, 72, 75, 81]) is in an open-ear configuration in which an ear canal of a user of the acoustic device is unobstructed;
an array of two or more first microphones (Fig 1 shows a microphone 98, para [82, 135, 184] discloses two directional microphones, each microphone can be located close to a left hinge and a right hinge of the eyeglasses, each microphone electrically connected to the speaker of each side) that captures audio preferentially from a first direction as compared to at least a second direction different from the first direction 
(a first directional microphone points at the user’s mouth.  There can also be a tube from the first microphone to or towards the mouth of the user, to guide the sound from the mouth to the microphone; and a second directional microphone points away; the second microphone can be in the vicinity of the other hinge, whose directionality favors sound arriving in front of or outside of the user, see para [24, 134-135]);
wherein the audio captured using the array (para [135] discloses a first directional microphone can be located at one of the hinge, and a second directional microphone can be located at the other hinge of the eyeglasses) is processed  and played back through the at least one acoustic transducer (the signal receives from the microphone, speaker 112 output audio signal through tube 114); and
Howell further discloses in para [24, 134-135] the eyeglasses also include electrical components for noise cancellation, noise cancellation is achieved through a first and a second directional microphones;
an interface configured to receive a command from the user, wherein the acoustic device is configured to perform one or more functions in response to the received command (para [27] discloses there can be one or more control knobs or switches at the glasses or at a portable device coupled to the glasses.  Different types of  switches are applicable for different applications, para [116, 145, 152-154] discloses on/off switch, which allows the user to manually turn off the electrical components in the glasses as he desires and one or more control knobs or switches at the glasses for controlling the operations of the glasses);
Howell does not disclose an active noise reduction (ANR) engine comprising one or more processing devices, the ANR engine configured to generate a driver signal for the at least one acoustic transducer, the driver signal having phases that reduce effects of audio captured from at least the second direction.
Horii teaches an active noise reduction (ANR) engine comprising one or more processing devices, the ANR engine configured to generate a driver signal for the at least one acoustic transducer, the driver signal having phases that reduce effects of audio captured from at least the second direction
 (para [45] teaches noise cancelling controller 22d for control the phase.  Noise cancelling controller 22s controls noise cancellation by providing a sound signal in the opposite phase of a sound obtained  by the microphones 27 and 29, to the piezoelectric speaker 26 and 28.  The noise cancelling  controller 22d adjusts a sound to be output from the piezoelectric speaker 26 and 28 based on sound collected with the microphones 27 and 29 depending to the selected mode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate noise cancelling controller for control the phase in Howell’s invention as taught by Horii in order to improve the quality of audio delivered to the user’s ear, and reduce the ambient noise, see Horri’s para [63 , 75].
Regarding claim 21, Howell discloses the acoustic device of claim 1, wherein the interface comprises at least one of a button (para [27] discloses there can be one or more control knobs or switches at the glasses or at a portable device coupled to the glasses.  Different types of  switches are applicable for different applications, para [116, 145, 152-154] discloses on/off switch, which allows the user to manually turn off the electrical components in the glasses as he desires and one or more control knobs or switches at the glasses for controlling the operations of the glasses), a capacitive touch interface, and a compressible interface.
Regarding claim 22, Howell discloses the acoustic device of claim 1, wherein the command is a spoken command from the user (para [117] disclose the on/off switch can be voice activated) and wherein the interface comprises one or more interface microphones that capture audio corresponding to the spoken command (para [142] discloses entries can be selected based on voice recognition because the glass requires a microphone for the purpose of capture the user’s voice).

Regarding claim 23, Howell discloses the acoustic device of claim 22, wherein the one or more interface microphones are part of the array of two or more first microphones (para [142] discloses entries can be selected based on voice recognition because the glass requires a microphone for the purpose of capture the user’s voice).

Regarding claim 24, Howell discloses the acoustic device of claim 22, wherein the one or more interface microphones capture sound preferentially from a direction of a mouth of the user  (Fig 1 shows a microphone 98, para [82, 135, 184] discloses two directional microphones, each microphone can be located close to a left hinge and a right hinge of the eyeglasses, each microphone electrically connected to the speaker of each side, and para [142] discloses entries can be selected based on voice recognition because the glass requires a microphone for the purpose of capture the user’s voice); a first directional microphone points at the user’s mouth.  There can also be a tube from the first microphone to or towards the mouth of the user, to guide the sound from the mouth to the microphone).

Regarding claim 25, Howell discloses the acoustic device of claim 1, wherein the one or more functions performed in response to the received command comprise powering on the acoustic device (para [126, 128] discloses the glasses can automatically activate (or wake up) to engage in wireless communication.  Activation/deactivation can also be trigger by a button provided on the frame of the glasses).
Regarding claim 26, Howell discloses the acoustic device of claim 1, wherein the one or more functions performed in response to the received command comprise selecting an audio signal to be delivered to an ear of the user (Abstract, [12, 23, 29, 32] discloses the glasses also include at least one electrical component to generate other audio signals.  For example the glasses can play music).
Regarding claim 27, Howell discloses the acoustic device of claim 1, wherein the one or more functions performed in response to the received command comprise engaging a voice control function (para [117] disclose the on/off switch can be voice activated) and wherein the interface comprises one or more interface microphones (para [142] discloses entries can be selected based on voice recognition because the glass requires a microphone for the purpose of capture the user’s voice) that capture audio corresponding to the spoken command (see para [117, 128-132]).
Regarding claim 28, Howell discloses the acoustic device of claim 1, wherein one or more components of the interface is disposed along a temple of an eye-glass frame (para [84] discloses electrical component in the glasses can also include at least one microphone 98, which can be located at a temple 110 and para [142] discloses entries can be selected based on voice recognition because the glass require a microphone for the purpose of capture the user’s voice).
5.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Howell 2005/0248717 in view of Horii 2012/0300956 further in view of Mohammad 2019/0378491 further in view of Suhami 2012/0282976

Regarding claim 4, Howell as modified by Horii does not teach the acoustic device of claim 4, further comprising at least a second microphone to capture audio from the second direction.
Mohammad teaches in Figs 1A-1B and para [41], the second feedforward microphone  106A (i.e. second microphone) is configured to capture second audio 192A (i.e. second direction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a second microphone to capture audio from the second direction in Howell’s invention as modified by Horii as taught by Mohammad, in order to improve noise cancellation headphone, see Mohammad’s para [36].

Regarding claim 5, Howell as modified by Horii further as modified by Mohammad does not teach the acoustic device of claim 5, wherein in the head-worn state, the second microphone is located behind a pinna of the user. 
Suhami teaches in Figs 1C, 4A, 4C microphones 2c and 2d are located behind a pinna of the user, see para [99-109].  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the second microphone is located behind a pinna of the user in Howells’ invention as further modified by Horii and Mohammad’s invention as taught by Suhami in order to detect sound coming from the back and right or left respectively, see Suhami’s para [65].
6.	Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Howell 2005/0248717 in view of Horii 2012/0300956 further in view of Suhami 2012/0282976

Regarding claim 6, Howell as modified by Horii does not teach the acoustic device of claim 6, further comprising an amplifier circuit configured to process the audio captured using the array. 
Suhami in Howells’ invention as further modified by Horii and Mohammad’s invention as taught by Suhami teaches in Figs 1C, 3, 4A and para [62], the output of two directional microphones 5 are connected to CODECs (Fig 3, CODEC 6a/6b comprises amplifier, ADC, DAC and filters determines “noise” subtract “noise”, see para [62, 67-68, 73, 96] and para [73, 96] teaches both microphones 5a/5b have built in preamplifiers and connected to the nonlinear amplifiers residing in the CODECs 6a/6b).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an amplifier circuit configured to process the audio captured using the array in Howells’ invention as further modified by Horii’ s invention as taught by Suhami.  In order to eliminate unwanted sources of sound and greatly improve signal noise ratio (SNR). See Suhami’s para [6].
Regarding claim 8, Howell as modified by Horii does not teach the acoustic device of claim 8, wherein the first direction is an estimated direction of gaze of the user of the acoustic device.
Suhami teaches in Figs 4a-4c, 5-6 and para [101-105, 109, 115-116, 135-136] illustrate using array microphones and measuring the phase delay between them for determining the second direction.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first direction is an estimated direction of gaze of the user of the acoustic device in Howell’s invention as modified by Horri’s invention as taught by Suhami in order to eliminate unwanted sources of sound and greatly improve signal noise (SNR).  See Suhami’s para [6].

7.	Claims 15, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Howell 2005/0248717 in view of  Suhami 2012/0282976 further in view of Horii 2012/0300956


Regarding claim 15, Howell discloses a set of wearable audio eyeglasses (Figs 1 and 6, a pair of glasses 100 para [62-66]) comprising: a frame (Fig 1, eyeglasses 100 includes frame) comprising: a frontal region that includes a pair of lens receptacles (Fig 1, lens 102/104, see para [62-63]), and
 a bridge (106) disposed between the lens receptacles, a pair of arms (Fig 1 shows element temple 108/110) extending from the frontal region of the frame;
 at least one acoustic transducer (Fig 1, speaker 112, tube 114 serves to guide sound generated by its corresponding speaker to the ears of the user, see para [65, 72, 75, 81]) disposed in one of the pair of arms, the acoustic transducer configured to direct audio output towards an ear of a user in a head-worn state of the audio eyeglasses; 
an array of two or more first microphones (Fig 1 shows a microphone 98, para [82, 135, 184] discloses two directional microphones, each microphone can be located close to a left hinge and right hinge of the glasses, each microphone electrically connected to the speaker of each side)
that captures audio preferentially from a first direction as compared to at least a second direction different from the first direction (a first directional microphone points at the user’s mouth.  There can also be a tube from the first microphone from the first microphone to or towards the mouth of the user, to guide the sound from the mouth to the microphone; and a second direction microphone points away; the second microphone can be in the vicinity of the other hinge, whose directionally favors sound arriving in front of or outside of the user, see para [24, 134-135];
an interface configured to receive a command from the user, wherein the wearable audio eyeglasses is configured to perform one or more functions in response to the received command (para [27] discloses there can be one or more control knobs or switches at the glasses or at a portable device coupled to the glasses.  Different types of  switches are applicable for different applications, para [116, 145, 152-154] discloses on/off switch, which allows the user to manually turn off the electrical components in the glasses as he desires and one or more control knobs or switches at the glasses for controlling the operations of the glasses).
Howell further discloses in para [24, 134-135] the eyeglasses also include electrical components for noise cancellation, noise cancellation is achieved through a first and a second directional microphones.
Howell does not disclose an electronics module comprising: an amplifier circuit that receives the audio captured using the array, and generates a first driver signal for the at least one acoustic transducer based on the audio, and an active noise reduction (ANR) engine comprising one or more processing devices, wherein the ANR engine generates a second driver signal for the at least one acoustic transducer, the second driver signal having phases that reduce effects of audio captured from at least the second direction.
Suhami teaches, an electronics module (Fig 3, CODEC 6a/6b) comprising: an amplifier circuit (ADC, DAC and filters determine “noise” subtract “noise” see para [62, 67-68, 73, 96]) that receives the audio captured using the array. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate CODECs in Howell’s invention as taught by Suhami in order to eliminate unwanted sound and improve hearing eyeglasses, see Suhami’s para [6].

Howell as modified by Suhami does not teach generates a first driver signal for the at least one acoustic transducer based on the audio, and an active noise reduction (ANR) engine comprising one or more processing devices, wherein the ANR engine generates a second driver signal for the at least one acoustic transducer, the second driver signal having phases that reduce effects of audio captured from at least the second direction
Further Horii teaches generates a first driver signal for the at least one acoustic transducer based on the audio, and an active noise reduction (ANR) engine comprising one or more processing devices, wherein the ANR engine generates a second driver signal for the at least one acoustic transducer, the second driver signal having phases that reduce effects of audio captured from at least the second direction 
(para [45] teaches noise cancelling controller 22d for control the phase.  Noise cancelling controller 22d controls noise cancellation by providing a sound signal in the opposite phase of a sound obtained  by the microphones 27 and 29, to the piezoelectric speaker 26 and 28.  The noise cancelling  controller 22d adjusts a sound to be output from the piezoelectric speaker 26 and 28 based on sound collected with the microphones 27 and 29 depending to the selected mode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate noise cancelling controller for control the phase in Howell’s invention as modified by Suhami as taught by Horii in order to improve the quality of audio delivered to the user’s ear, and reduce the ambient noise, see Horri’s para [63 , 75].

Regarding claim 21, Howell discloses the acoustic device of claim 1, wherein the interface comprises at least one of a button (para [27] discloses there can be one or more control knobs or switches at the glasses or at a portable device coupled to the glasses.  Different types of  switches are applicable for different applications, para [116, 145, 152-154] discloses on/off switch, which allows the user to manually turn off the electrical components in the glasses as he desires and one or more control knobs or switches at the glasses for controlling the operations of the glasses), a capacitive touch interface, and a compressible interface.
Regarding claim 22, Howell discloses the acoustic device of claim 1, wherein the command is a spoken command from the user (para [117] disclose the on/off switch can be voice activated) and wherein the interface comprises one or more interface microphones that capture audio corresponding to the spoken command (para [142] discloses entries can be selected based on voice recognition because the glass require a microphone for the purpose of capture the user’s voice).
Regarding claim 23, Howell discloses the acoustic device of claim 22, wherein the one or more interface microphones are part of the array of two or more first microphones (para [142] discloses entries can be selected based on voice recognition because the glass require a microphone for the purpose of capture the user’s voice).

Regarding claim 24, Howell discloses the acoustic device of claim 22, wherein the one or more interface microphones capture sound preferentially from a direction of a mouth of the user  (Fig 1 shows a microphone 98, para [82, 135, 184] discloses two directional microphones, each microphone can be located close to a left hinge and a right hinge of the eyeglasses, each microphone electrically connected to the speaker of each side, para [142] discloses entries can be selected based on voice recognition because the glass require a microphone for the purpose of capture the user’s voice);
a first directional microphone points at the user’s mouth.  There can also be a tube from the first microphone to or towards the mouth of the user, to guide the sound from the mouth to the microphone).

Regarding claim 25, Howell discloses the acoustic device of claim 1, wherein the one or more functions performed in response to the received command comprise powering on the acoustic device (para [126, 128] discloses the glasses can automatically activate (or wake up) to engage in wireless communication.  Activation/deactivation can also be trigger by a button provided on the frame of the glasses).
Regarding claim 26, Howell discloses the acoustic device of claim 1, wherein the one or more functions performed in response to the received command comprise selecting an audio signal to be delivered to an ear of the user (Abstract, [12, 23, 29, 32] discloses the glasses also include at least one electrical component to generate other audio signals.  For example the glasses can play music).
Regarding claim 27, Howell discloses the acoustic device of claim 1, wherein the one or more functions performed in response to the received command comprise engaging a voice control function (para [117] disclose the on/off switch can be voice activated) and wherein the interface comprises one or more interface microphones that capture audio corresponding to the spoken command (see para [117, 128-132]).

Regarding claim 28, Howell discloses the acoustic device of claim 1, wherein one or more components of the interface is disposed along a temple of an eye-glass frame (para [84] discloses electrical component in the glasses can also include at least one microphone 98, which can be located at a temple 110 and para [142] discloses entries can be selected based on voice recognition because the glass require a microphone for the purpose of capture the user’s voice).

Regarding claim 29, Howell discloses the wearable audio eyeglasses of claim 15, wherein the interface comprises at least one of a button(para [27] discloses there can be one or more control knobs or switches at the glasses or at a portable device coupled to the glasses.  Different types of  switches are applicable for different applications, para [116, 145, 152-154] discloses on/off switch, which allows the user to manually turn off the electrical components in the glasses as he desires and one or more control knobs or switches at the glasses for controlling the operations of the glasses), a capacitive touch interface, and a compressible interface.
Regarding claim 30, Howell discloses the wearable audio eyeglasses of claim 15, wherein the command is a spoken command from the user (para [117] disclose the on/off switch can be voice activated) and wherein the interface comprises one or more interface microphones that capture audio corresponding to the spoken command (para [142] discloses entries can be selected based on voice recognition because the glass require a microphone for the purpose of capture the user’s voice).

Regarding claim 31, Howell discloses the wearable audio eyeglasses of claim 15, wherein the one or more functions performed in response to the received command comprise at least one of powering on the wearable audio eyeglasses (para [126, 128] discloses the glasses can automatically activate (or wake up) to engage in wireless communication.  Activation/deactivation can also be trigger by a button provided on the frame of the glasses), 
selecting an audio signal to be delivered to an ear of the user (Abstract, [12, 23, 29, 32] discloses the glasses also include at least one electrical component to generate other audio signals.  For example the glasses can play music), and 
engaging a voice control function (para [117] discloses the on/off switch can be voice activated).
Regarding claim 32, Howell discloses the wearable audio eyeglasses of claim 15, wherein one or more components of the interface is disposed along one of the pair of arms (Fig 1 shows a microphone 98, para [82, 135, 184] discloses two directional microphones, each microphone can be located close to a left hinge and right hinge of the glasses, and para [142] discloses entries can be selected based on voice recognition because the glass require a microphone for the purpose of capture the user’s voice).

Allowable Subject Matter
7.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the double patenting rejections.

	Claim 2 is objected because the prior art fails to disclose “wherein the ANR engine is configured to reduce the effects of the audio captured from the second direction in a 300-1500 Hz frequency band.”
	Claim 3 is objected because the prior art fails to disclose “wherein the ANR engine is configured to increase a power ratio of (1) audio signals in the 300-1500 Hz frequency band, as captured from the first direction and (ii) audio signals in the 300-1500 Hz frequency band, as captured from at least the second direction, by at least 5 dB.”

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1-6, 8, 15, 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,197,083 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of this case encompass the cope of U.S. Patent No. 11,197,083 B2.  with obvious wording variations. See the below table.

Instant Application 17/541466
U.S. Patent No. 11,197,083 B2.  
1, An acoustic device comprising:
at least one acoustic transducer disposed such that, in a head-worn state, the at least one acoustic transducer is in an open-ear configuration in which an ear canal of a user of the acoustic device is unobstructed;
an array of two or more first microphones that captures audio preferentially from a first direction as compared to at least a second direction different from the first direction, wherein the audio captured using the array is processed and played back through the at least one acoustic transducer; and
an active noise reduction (ANR) engine comprising one or more processing devices, the ANR engine configured to generate a driver signal for the at least one acoustic transducer, the driver signal having phases that reduce effects of audio captured from at least the second direction; and
an interface configured to receive a command from the user, wherein the acoustic device is configured to perform one or more functions in response to the received command.

1.   An acoustic device comprising: 
          at least one acoustic transducer disposed such that, in a head-worn state, the at least one acoustic transducer is in an open-ear configuration in which an ear canal of a user of the acoustic device is unobstructed; 
          an array of two or more first microphones that captures audio preferentially from a first direction as compared to at least a second direction different from the first direction, wherein the audio captured using the array is processed and played back through the at least one acoustic transducer; and
        an active noise reduction (ANR) engine comprising one or more processing devices, the ANR engine configured to generate a driver signal for the at least one acoustic transducer, the driver signal having phases that reduce effects of audio captured from at least the second direction, and wherein the ANR engine is configured to reduce the effects of the audio captured from the second direction in a 300-1500 Hz frequency band.

15,     A set of wearable audio eyeglasses comprising: a frame comprising: a frontal region that includes a pair of lens receptacles, and a bridge disposed between the lens receptacles, a pair of arms extending from the frontal region of the frame; at least one acoustic transducer disposed in one of the pair of arms, the acoustic transducer configured to direct audio output towards an ear of a user in a head-worn state of the audio eyeglasses; 
            an array of two or more first microphones that captures audio preferentially from a first direction as compared to at least a second direction different from the first direction;
an interface configured to receive a command from the user, wherein the wearable audio eyeglasses is configured to perform one or more functions in response to the received command; and
an electronics module comprising:
an amplifier circuit that receives the audio captured using the array, and generates a first driver signal for the at least one acoustic transducer based on the audio, and
an active noise reduction (ANR) engine comprising one or more processing devices, wherein the ANR engine generates a second driver signal for the at least one acoustic transducer, the second driver signal having phases that reduce effects of audio captured from at least the second direction.


14.    A set of wearable audio eyeglasses comprising: a frame comprising: a frontal region that includes a pair of lens receptacles, and a bridge disposed between the lens receptacles, a pair of arms extending from the frontal region of the frame; at least one acoustic transducer disposed in one of the pair of arms, the acoustic transducer configured to direct audio output towards an ear of a user in a head-worn state of the audio eyeglasses; 
     an array of two or more first microphones that captures audio preferentially from a first direction as compared to at least a second direction different from the first direction; and
             an electronics module comprising: an amplifier circuit that receives the audio captured using the array, and generates a first driver signal for the at least one acoustic transducer based on the audio, and 
      an active noise reduction (ANR) engine comprising one or more processing devices, wherein the ANR engine generates a second driver signal for the at least one acoustic transducer, the second driver signal having phases that reduce effects of audio captured from at least the second direction, and wherein the ANR engine reduces the effects of the audio captured from the second direction in a 300-1500 Hz frequency band.





Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653